ORDER DENYING PETITION FOR REVIEW
The Appellant Merrilee Belt, through counsel, Myrna First, Lay Advocate, filed a Petition for Review of a Court Order dated February 29, 2012, Honorable Roxanne Gourneau, presiding.
A Motion for Stay of Order pending Petition for Review was also filed.
The Order which was appealed is an Initial Hearing Order. As such, it is not a final order as required for appeal to this Court.
“The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court”. Comprehensive Code of Justice, Title II, chapter 2, Section 202.
The Order concludes as follows:
14. “This Order shall remain in full force and effect until otherwise amended and/or vacated by this Court, WHEREAS, a review hearing shall be held.”
BASED UPON THE FOREGOING, IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review be, and the same is hereby denied.